Citation Nr: 0601344	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased compensable rating for the 
service-connected healed left lung granuloma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1980 to March 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 decision of the RO.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the increased rating claim in August 2002.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in August 
2003.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected healed left lung granuloma is not 
shown to be manifested by more than a residual asymptomatic 
lesion without related respiratory or lung impairment.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected healed left lung granuloma have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2005); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5002, 5003, 4.97 including Diagnostic Code 6802 (effective 
prior to October 7, 1996), and 4.97, Diagnostic Codes 6602, 
6846 (effective on and after October 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2005)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA with respect to the veteran's claim for 
an increased evaluation for healed left lung granuloma.  

By virtue of the Supplemental Statements of the Case (SSOC) 
dated in February 2002 and July 2005, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim for an increased rating.  
In the February 2002 SSOC, the RO provided the veteran with 
notice of the amended criteria for rating respiratory 
disorders.  

In letters dated in February and March 2004, he was also 
advised of his and VA's responsibilities under VCAA.  

It also appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this issue.  

In this regard, the veteran was accorded a personal hearing 
held at the RO before a Hearing Officer in March 1995 and VA 
examinations were completed in August 1993 and October 2004.  

Further, in May 1997 and August 2003, the Board remanded the 
veteran's case for additional development of the record.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA after initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  As the RO's initial adjudication occurred before 
the enactment of VCAA, and VCAA notice is otherwise complete, 
the current notice is sufficient. Pelegrini II.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the veteran's increased rating 
claim was received in September 2000.  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

During the course of this appeal, VA issued new regulations 
for the evaluation of respiratory diseases, effective on 
October 7, 1996.  See 61 Fed. Reg. 46728 (1996).  

In this case, the RO adjudicated the veteran's claim under 
both the new and old versions of the regulation in the SSOC's 
issued in February 2002 and July 2005.  

Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

In rating decisions dated in June 1993 and November 1996, the 
RO continued the noncompensable rating for the service-
connected healed left lung granuloma, rated by analogy under 
38 C.F.R. § 4.97, Diagnostic Codes 6899-6802 and 6828.  

Under the old criteria, Diagnostic Code 6802 provides for a 
10 percent evaluation for unspecified pneumoconiosis that is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.   

A 30 percent evaluation requires moderate unspecified 
pneumoconiosis with considerable fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  

A 60 percent evaluation requires severe unspecified 
pneumoconiosis with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests and marked impairment 
of health.  

A 100 percent disability rating requires pronounced 
unspecified pneumoconiosis, with the extent of lesions 
comparable to far-advanced pulmonary tuberculosis, or 
pulmonary function tests confirm a markedly severe degree of 
ventilatory deficit, and there is dyspnea at rest or other 
evidence of severe impairment productive of total incapacity.  
38 C.F.R. § 4.97 (1991 to 1996).  

Effective October 7, 1996, the rating criteria for 
interstitial fibrosis (Diagnostic Code 6825), pneumoconiosis 
(Diagnostic Codes 6832), and post-surgical residuals 
(Diagnostic Code 6844) and in cases initially evaluated after 
August 19, 1968, were revised.  

Under the revised criteria, diffuse interstitial fibrosis and 
pneumoconiosis, depending on the specific findings, are rated 
as interstitial lung disease, restrictive lung disease or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis.  

Thoracoplasty is rated as removal of the ribs under Code 
5297. 38 C.F.R. § 4.97, Code 6731 (as in effect since October 
7, 1996).  In this case, the criteria for bronchitis and 
thoracoplasty are not applicable.  

Interstitial lung disease rated under Diagnostic Codes 6825 
through 6833 is rated under the General Rating Formula for 
Interstitial Lung Disease.  Under this formula, a 100 percent 
rating shall be assigned for Forced Vital Capacity (FVC) 
measured at less than 50 percent of that predicted; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) measured at less than 40 
percent predicted; or maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.  

A 60 percent rating shall be assigned for FVC measured at 50- 
64 percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating shall be assigned for FVC measured at 65- 
74 percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted. A 10 percent rating shall be assigned for FVC 
measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted. 38 C.F.R. 4.97, Codes 6825 to 6833 
(as in effect since October 2, 1996).  

Restrictive lung disease rated under Codes 6840 through 6845 
of the VA rating schedule are rated under the General Rating 
Formula for Restrictive Lung Disease.  

Under this formula, a veteran will be rated as 100 percent 
disabled with Forced Expiratory Volume (FEV-1) less than 40 
percent of predicted value, or with the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or with Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or with maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or with cor 
pulmonale (right heart failure), or with right ventricular 
hypertrophy, or with pulmonary hypertension (shown by Echo or 
cardiac catheterization), or with episode(s) of acute 
respiratory failure, or if the veteran requires outpatient 
oxygen therapy.  

A veteran with FEV-1 of 40- to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  

A veteran with FEV-1 of 56- to 70 percent predicted, or FEV- 
1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65 percent 
predicted, will be rated as 30 percent disabled. 

A veteran with FEV-1 of 71- to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80 percent 
predicted, will be rated as 10 percent disabled. 38 C.F.R. § 
4.97, Diagnostic Code 6844 (2004).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

Accordingly, the Board is generally required to review both 
the pre-and post- October 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
lung disability.  See also Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

The Board has reviewed the veteran's VA outpatient treatment 
records dated from 1996 to the present.  In September 2000, 
the veteran complained of cough, chest congestion and sputum 
production for a 1-month period.  

In an October 2000 progress note, the veteran's lungs were 
reported to be clear to auscultation.  

In February 2001, the veteran received treatment for 
pneumonia. The findings included absence of cough and clear 
lungs without wheezes, crackles or rhonchi.  The examiner 
noted that the pneumonia had clinically resolved and that his 
lungs sounded normal.  The veteran was noted to be cigarette 
smoker.  

Further, the Board reviewed medical records obtained 
regarding the veteran's award of Social Security 
Administration (SSA) disability benefits.  The SSA records 
include medical records from private hospitals, VA, and the 
State of Florida Department of Corrections.  

Significantly, the Board notes that there is no mention of 
any granuloma or other respiratory complaints in the SSA 
records, that primarily document the veteran's history of 
psychiatric impairments and seizure disorder upon which the 
disability award was based.  

On physical examination in March 1998, the examiner noted the 
veteran's one pack per day, 20-year history of cigarette 
smoking.  An examination of the lungs was reported to be 
"normal."  

In October 2004, the veteran was examined for VA purposes.  
The examiner noted the service medical evidence of a left 
lower lobe granuloma shown on chest x-ray study.  The 
veteran's current complaints involved some breathing 
difficulties that he believed were related to the granuloma; 
however, the examiner noted the presence of a number of other 
medical conditions.  The examiner reported that "granuloma 
of the lung [was] a well known radiographic finding."  

A chest x-ray study dated in May 2004 reflected a heart of 
normal size.  Hilar and mediastinal structures appear normal 
with a tiny 0.5-centimeter granuloma present in the left 
lower lobe, posteriorly.  

The examiner compared the May 2004study with the chest x-ray 
examination from the veteran's service medical records in 
February 1982.  That nodule was noted to have calcifications 
and was very tiny in size.  

The examiner reported that "this type of nodule [was] a 
common finding and produce[d] no respiratory difficulty and 
[was] of no concern to his health."  

The examiner noted that this finding was "one of many that 
[were] found on routine x-rays that [were] of no consequence 
to the patent's health."  

The VA examiner added that "in very rare circumstances, a 
granuloma [could] be of such a size or of a location budding 
on critical structures in the center of the chest that they 
[could] produce a medical problem."  

However, the examiner concluded that the veteran did not 
present with that type of abnormality and that the 
radiographic finding was "of no medical consequence."  

The examiner opined that, if the veteran had a problem 
breathing it would be "unrelated to the finding of the tiny 
granuloma within the left lower lobe."  

The Board notes that the veteran does not have pulmonary 
tuberculosis, and as such, a compensable rating is not 
warranted under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1991 to 1996).  

Under the criteria set forth in Diagnostic Code 6825, 6832, 
and 6844 (rated as interstitial lung disease or respiratory 
lung disease) the medical evidence has shown that the veteran 
had never had any interstitial lung disease, cor pulmonale, 
pulmonary hypertension or the need for outpatient oxygen 
therapy.  

Having carefully reviewed the merits of the veteran's claim, 
the Board concludes that these findings do not support the 
assignment of a compensable rating under the new or revised 
respiratory disorder criteria.  

In this regard, the Board notes that the recent VA 
examination reflects the presence of a tiny left lobe 
granuloma that was found to have no health consequence.  

The VA examiner concluded that any breathing complaints the 
veteran were unrelated to the presence of the granuloma and 
that the granuloma was productive of no respiratory 
difficulty.  

Further, the relative absence of any evidence of a worsening 
of any respiratory disorder in the veteran's medical history 
since 2000 does not establish that an increased rating is for 
application in this case.  The chest x-ray studies and 
examination dated since 1986 reflect normal lungs.  

Therefore, for the reasons and bases discussed, the Board 
concludes that a compensable evaluation is not warranted 
under either the former or the current criteria.   Thus, the 
benefit sought on appeal is denied.  



ORDER

An increased (compensable) evaluation for the service-
connected healed granuloma of the left lower lung is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


